Title: To Thomas Jefferson from Arthur Campbell, 7 November 1782
From: Campbell, Arthur
To: Jefferson, Thomas


        
          Sir
          Richmond Nov. 7th. 1782
        
        Permit me to present to you a large Jaw tooth of an unknown Animal lately found at the Salina in Washington County.
        The Salina lyes near that branch of the Cherokee River called North Holstein in a Plain or Meadow ground of about three Miles in circumference surrounded by a number of high round Hills or Knobs: in the center of the Meadow is a Pond of Water, adjoining it is a Marsh except in dry seasons in which Pits are sunk to reach the Veins or Springs of Salt Water. In sinking one of these Pits, several feet under the surface was found Bones of an uncommon size, of which the Jaw Tooth now offered you is one.
        I shall hope thro your means at some future day to see in print, some disquisitions on the subject.
        Whether it is a bone of same kind of Animal, as those found near the Ohio in Fayette. Whether of the carnivorous Species; or those that feed on Vegetables? Why the Species are extinct; or at least unknown, since the introduction of Europeans into the New World.
        Major Alexander Ouitleau, the present director of the Salt Works, sent me the Bone a few days before I set out for this place; any future information you may desire, he will gladly transmit it.
        I am Sir with great Respect Your very humble servant,
        
          Arthur Campbell
        
      